UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 3, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-3619 PFIZER INC. (Exact name of registrant as specified in its charter) DELAWARE (State of Incorporation) 13-5315170 (I.R.S. Employer Identification No.) 235 East 42nd Street, New York, New York10017 (Address of principal executive offices)(zip code) (212) 733-2323 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large Accelerated filerx Accelerated filero Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NOx At May 9, 2011, 7,901,130,426 shares of the issuer’s voting common stock were outstanding. FORM 10-Q For the Quarter Ended April 3, 2011 Table of Contents PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Statements of Income for the three months ended April 3, 2011 and April 4, 2010 3 Condensed Consolidated Balance Sheets as of April 3, 2011 and December31, 2010 4 Condensed Consolidated Statements of Cash Flows for the three months ended April 3, 2011 and April 4, 2010 5 Notes to Condensed Consolidated Financial Statements 6 Review Report of Independent Registered Public Accounting Firm 24 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 55 Item 4. Controls and Procedures 55 PART II.OTHER INFORMATION Item 1. Legal Proceedings 56 Item 1A. Risk Factors 59 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 59 Item 3. Defaults Upon Senior Securities 59 Item 5. Other Information 59 Item 6. Exhibits 60 Signature 61 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. PFIZER INC. AND SUBSIDIARY COMPANIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended (millions, except per common share data) April 3, April 4, Revenues $ $ Costs and expenses: Cost of sales(a) Selling, informational and administrative expenses(a) Research and development expenses(a) Amortization of intangible assets Acquisition-related in-process research and development charges - 74 Restructuring charges and certain acquisition-related costs Other deductions––net Income from continuing operations before provision for taxes on income Provision for taxes on income Income from continuing operations Discontinued operations: Income from operations––net of tax 10 19 Gain on sale of discontinued operations––net of tax - 2 Discontinued operations––net of tax 10 21 Net income before allocation to noncontrolling interests Less:Net income attributable to noncontrolling interests 12 9 Net income attributable to Pfizer Inc. $ $ Earnings per common share––basic: Income from continuing operations attributable to Pfizer Inc. common shareholders $ $ Discontinued operations––net of tax –– –– Net income attributable to Pfizer Inc. common shareholders $ $ Earnings per common share––diluted: Income from continuing operations attributable to Pfizer Inc. common shareholders $ $ Discontinued operations––net of tax –– –– Net income attributable to Pfizer Inc. common shareholders $ $ Weighted-average shares used to calculate earnings per common share: Basic Diluted Cash dividends paid per common share $ $ (a) Exclusive of amortization of intangible assets, except as disclosed in Note 11.B Goodwill and Other Intangible Assets: Other Intangible Assets. See accompanying Notes to Condensed Consolidated Financial Statements. 3 PFIZER INC. AND SUBSIDIARY COMPANIES CONDENSED CONSOLIDATED BALANCE SHEETS (millions of dollars) April 3, Dec. 31, (Unaudited) Assets Cash and cash equivalents $ $ Short-term investments Accounts receivable, less allowance for doubtful accounts Short-term loans Inventories Taxes and other current assets Assets of discontinued operations and other assets held for sale Total current assets Long-term investments and loans Property, plant and equipment, less accumulated depreciation Goodwill Identifiable intangible assets, less accumulated amortization Taxes and other noncurrent assets Total assets $ $ Liabilities and Shareholders’ Equity Short-term borrowings, including current portion of long-term debt $ $ Accounts payable Dividends payable 1 Income taxes payable Accrued compensation and related items Other current liabilities Liabilities of discontinued operations Total current liabilities Long-term debt Pension benefit obligations Postretirement benefit obligations Noncurrent deferred tax liabilities Other taxes payable Other noncurrent liabilities Total liabilities Preferred stock 49 52 Common stock Additional paid-in capital Employee benefit trusts (6
